Case:19-13565-MER Doc#:39 Filed:08/05/19                  Entered:08/05/19 15:33:23 Page1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                                                )
                                                      )
TRACY DEAN STEPHENSON,                                )          Case No. 19-13565 MER
                                                      )
Debtor.                                               )          Chapter 7
                                                      )
                                                      )
SECURITY STATE BANK & TRUST,                          )
Plaintiff,                                            )
                                                      )
v.                                                    )         Adv. Proc. No.
                                                      )
TRACY DEAN STEPHENSON,                                )
Defendant.                                            )
                                                      )
                                                      )
               COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

       Security State Bank & Trust (“Bank”), by and through its attorneys, Shapiro Bieging
Barber Otteson LLP, hereby complains against Debtor, Tracy Dean Stephenson (“Debtor”), as
follows:

                            PARTIES, JURISDICTION AND VENUE

       1.     Debtor Stephenson is an individual allegedly residing at 1770 Chestnut Place
#412, Denver, Colorado 80202, when this case was filed. According to a Notice of Change of
Address, Debtor now resides at 695 Ancient Oaks Drive, Marble Falls, Texas 78654.

          2.     Debtor filed for relief under Chapter 7 of the Bankruptcy Code on April 29, 2019.

       3.     This Court has jurisdiction over this Adversary Proceeding pursuant to Fed. R.
Bankr. P. 7001, 11 U.S.C. § 523 and 28 U.S.C. §§ 1334 and 157.

          4.     Bank seeks the remedies set forth herein pursuant to 11 U.S.C. § 523(a).

          5.     Venue of this action is proper in this Court pursuant to 28 U.S.C. § 1409(a).

                                   GENERAL ALLEGATIONS

       6.     Bank made a loan (the “Loan”) to Debtor on February 10, 2011 for $60,000.00,
which is evidenced by, among other things, a promissory note, a copy of which is attached as
Exhibit 1.
Case:19-13565-MER Doc#:39 Filed:08/05/19                    Entered:08/05/19 15:33:23 Page2 of 5




       7.      To secure the loan, Debtor executed a Consumer Security Agreement, a copy of
which is attached as Exhibit 2, granting Bank a first position security interest in a 1965 Shelby
Cobra (the “Shelby”). Attached as Exhibit 3 is the title to the Shelby which Debtor delivered to
Bank; the original title remains in Bank’s possession.

       8.      Since 2011, Bank and Debtor renewed the Loan 10 times on the following dates:
March 7, 2012; May 11, 2015; October 3, 2012; June 15, 2016; April 11, 2013; April 11, 2014;
August 11, 2014; June 15, 2017; and September 18, 2018. Each renewal was evidenced by a
revised Promissory Note reflecting the then current balance, interest rate, repayment terms and
maturity date and an additional Commercial Security Agreement. True and correct copies of the
most recent September 18, 2018 Promissory Note and Consumer Security Agreement are
attached as Exhibits 4 and 5.

       9.     Further, attached as Exhibit 6 is the written application and financials dated
February 1, 2017, signed by Debtor, in which Debtor again affirms ownership of the Shelby.

       10.     Debtor represented to Bank in each Commercial Security Agreement that: (a) the
property subject to the Commercial Security Agreement was the Shelby; (b) Debtor owned the
Shelby; (c) the Shelby was free and clear of loans, liens and other similar encumbrances; and (d)
that Debtor would not sell, transfer or otherwise dispose of the Shelby.

        11.    As recently as February 1, 2017, Debtor presented the Bank with a signed
Consumer Loan Application describing the Shelby as collateral for the Loan in connection with
the extension.

        12.     According to Debtor’s Schedules, Statement of Financial Affairs and his
testimony at the First Meeting of Creditors, he does not own, and may never have owned, the
Shelby, contrary to his many oral and written representations to Bank in connection with the
Loan. If Debtor owned the Shelby but disposed of it, then he did so in derogation of Bank’s
security interest.

         13.        As of July 22, 2019, amount due from Debtor on the Loan, exclusive of collection
costs, is:

                                      Principal:           $43,308.71

                                      Interest:             $4,095.81

                                              Total:       $47,404.52

                                      FIRST CLAIM FOR RELIEF
                 (Determination of Dischargeability Under Bankruptcy Code §523(a)(2)(A))

           14.      The allegations of all paragraphs are incorporated herein.

      15.      Debtor obtained money or an extension, renewal or refinancing of credit from
Bank by false pretenses, false representations, and fraud.



566721v3                                               2
Case:19-13565-MER Doc#:39 Filed:08/05/19                    Entered:08/05/19 15:33:23 Page3 of 5




       16.     Bank relied on the representations by Debtor and advanced funds to him and
refinanced credit to him.

           17.      Bank’s reliance on Debtor’s representations was reasonable.

       18.    The unpaid balance of the loan, including reasonable attorney’s fees and costs, is
a non-dischargeable debt under Bankruptcy Code § 523(a)(2)(A).

                                   SECOND CLAIM FOR RELIEF
                (Determination of Dischargeability Under Bankruptcy Code § 523(a)(2)(B))

           19.      The allegations of all paragraphs are incorporated herein.

        20.   Debtor obtained money, or an extension, renewal or refinancing of credit from
Bank by use of a statement in writing: (a) that is materially false; (b) respecting Debtor’s
financial condition; (c) on which Bank relied; and (d) that Debtor published with intent to
deceive.

       21.    The unpaid balance on the loan, including reasonable attorney’s fees and costs, is
a non-dischargeable debt under Bankruptcy Code § 523(a)(2)(B).

                                    THIRD CLAIM FOR RELIEF
                 (Determination of Dischargeability Under Bankruptcy Code §523(a)(6))

           22.      The allegations of all paragraphs are incorporated herein.

       23.     In the alternative, if Debtor sold, transferred, has hidden or otherwise disposed of
Shelby, then the resulting damage to Bank is due to willful and malicious injury by Debtor and
the Loan balance is non-dischargeable under Bankruptcy Code §523(a)(6).

                                                PRAYER

       WHEREFORE, Security State Bank & Trust prays for judgment against Debtor as
follows:

       A.    A determination that the amounts owing under the Loan are non-dischargeable
under Bankruptcy Code § 523(a)(2);

       B.    In the alternative, determination that the damages to Bank are non-dischargeable
under Bankruptcy Code § 523(a)(6); and

           C.       Such other and further relief as may be warranted.




566721v3                                             3
Case:19-13565-MER Doc#:39 Filed:08/05/19             Entered:08/05/19 15:33:23 Page4 of 5




           DATED this 5th day of August, 2019.

                                             SHAPIRO BIEGING BARBER OTTESON LLP

                                             By: /s/Duncan E. Barber
                                             Duncan E. Barber, #16768
                                             Julie Trent, #17086
                                             7979 E. Tufts Ave., Suite 1600
                                             Denver, CO 80237
                                             Telephone: (720) 488-0220
                                             Facsimile: (720) 488-7711
                                             Email: dbarber@sbbolaw.com;
                                                     jtrent@sbbolaw.com
                                             ATTORNEYS FOR PLAINTIFF




566721v3                                         4
Case:19-13565-MER Doc#:39 Filed:08/05/19         Entered:08/05/19 15:33:23 Page5 of 5




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on August 5, 2019, I served a complete copy of the
COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT via the courts EM/CEF
filing system and via U.S. Mail as indicated:


Via US Mail:
Tracy Dean Stephenson                          M. Stephen Peters
695 Ancient Oaks Drive                         Chapter 7 Trustee
Marble Falls, TX 78654                         Box 4610
                                               Frisco, CO 80443
Via CM/ECF
Todd R. Wagner                                 Paul Moss
3959 E. Arapahoe Road, Suite 200               Byron G. Rogers Federal Building
Centennial, CO 80122                           1961 Stout St, Ste 12-200
todd@wagnerlawofficepc.com                     Denver, CO 80294
                                               Paul.Moss@usdoj.gov
Aaron J. Conrardy
Aaron A. Garber                                US Trustee
2580 W. Main Street, Suite 200                 Byron G Rogers Federal Building
Littleton, Co 80120                            1961 Stout Street, Ste 12-200
aconrardy@wgwc-law.com                         Denver, CO 80294
abarber@wgwc-law.com
                                                      Mary Anne Lenzi




566721v3                                   5
